The opinion of the court was delivered by
.Prout, J.
This case we are unable to distinguish in principle from Whitcomb v. Barre, 37 Vt., 148. It was put to the jury, distinctly upon the point of a loss of the use of the wagon injured during the time it was being repaired, which did not involve the inquiry as to the loss of profits, meanwhile, in plaintiffs’ business. The jury being thus restricted by the court upon the question of damages, we think the case referred to must govern us in the decision of this. The judgment of the county court is affirmed.